DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 3/21/2022 are acknowledged and have been fully considered.  Claims 1, 2, 4-7, 9-13, 15-16, 22-27, 32, and 34-35 are now pending.  Claims 3, 8, 14, 17-21, 28-31,33, and 36 are canceled; claims 1 and 32 are amended; no claims are withdrawn; no claims are new.
Claims 1, 2, 4-7, 9-13, 15-16, 22-27, 32, and 34-35 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9-13, 15-16, 22-27, 32, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 32 recite “wherein the anti-Mycobacterial compound is selected from the group consisting of imipenem, carbapenem, cycloserine, isoniazid, ethambutol, and rifampin”.  However, carbapenems are a class of drugs not a specific drug.  The claim specifically requires a “compound”, and as carbapenems are a class of drugs, it is not clear if the claim can be met by any drug that can broadly be considered a carbapenems or if only a specific compound can meet the limitation.  For purposes of examination, the claim will be interpreted as being met by any compound that falls into the carbapenems family.
Claims 2, 4-7, 9-13, 15-16, 22-27, and 34-35 are rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7, 9-13, 22-27, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2007/0292404, of record) in view of Kiri et al. (“Combinations of Lysostaphin with β-Lactams Are Synergistic against Oxacillin-Resistant Staphylococcus epidermidis”) and Fischetti et al. (US 2007/0212340, of record).
Walsh et al. discloses the conjugation of antimicrobial agents such as lysostaphin to water-soluble polymers to improve their clinical properties in terms of their pharmacokinetics, pharmacodynamics, and reduced immunogenicity (see abstract).  Walsh et al. discloses lysostaphin includes wild type lysostaphin and any lysostaphin mutant or variant, and any recombinant (see [0070]). Walsh et al. discloses recombinant lysostaphin with a terminal ala-ala-cys was produced in E. coli (see [0116]). Walsh et al. teaches the inclusion of a non-conjugated antibacterial enzyme, including lysostaphin (see [0016]). Walsh et al. discloses the composition further comprises an antibiotic, where the antibiotic can be selected from a group which includes β-lactams (see [0016]). Walsh et al. discloses a lysostaphin conjugate can be administered in conjunction with antibiotics that interfere with or inhibit cell wall synthesis, such as penicillins and cephalosporins (see [0080]).  Regarding the preamble of “for administration to a patient infected with or suspected to be infected with Mycobacteria”, the preamble does not structurally distinguish the claims and therefore since the prior art discloses the same composition, it is the examiner's position that the prior art's composition is capable of performing the intended use.  Walsh et al. teaches a variety of routes of administration including oral (see [0012]). Walsh et al. teaches that the term “pharmaceutically acceptable carrier” includes coatings (see [0050]).  Walsh et al. teaches dosages may range from about 0.05 to about 500 mg/kg/day (see [0083]).
Walsh et al. does not teach imipenem, carbapenem, cycloserine, isoniazid, ethambutol, and rifampin.  Walsh et al. does not teach that the composition is encapsulated or aerosolized. Walsh et al. does not teach that the encapsulated composition is biodegradable and provides a slow-release or a timed-release of enzyme when administered to a patient.
Kiri et al. teaches combinations of lysostaphin with β-lactams (see abstract). Kiri et al. teaches that synergism was seen in a number of β-lactams, including imipenem (see page 2018, second column).
Fischetti et al. teaches a therapeutic agent with a lytic enzyme and lysostaphin (see [0041]). Fischetti et al. teaches the recombinant mucolytic bactericidal protein, such as r-lysostaphin, can potentially circumvent problems associated with current antibiotic therapy because of its targeted specificity, low toxicity and possible reduction of biologically active residues (see [0086]). Fischetti et al. teaches enteric coated pills (i.e. encapsulated, see [0064]).  Fischetti et al. teaches carriers for “long” or “slow” release (see [0056]). 
Regarding claims 1, 2, 4, 24-26, 32, 32, and 35, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize imipenem as taught by Kiri et al. in the composition of Walsh et al.  One would be motivated to do so with a reasonable expectation of success as Walsh et al. suggests the use of β-lactams (see [0016]), and Kiri et al. teaches that lysostaphin in combination with β-lactams, including imipenem produces synergistic results (see page 2018, second column).  Further, one of ordinary skill in the art would formulate the composition of Walsh et al. as enteric coated pills as taught by Fischetti et al.  One would be motivated to do so with a reasonable expectation of success as Walsh et al. suggests oral administration and Fischetti et al. teaches a therapeutic agent with lysostaphin can be formulated as an enteric coated pills (i.e. encapsulated and provides a slow-release or timed-release).  As the compositions are intended to be used in a method of treatment, they meet the broad definition of biodegradeable as they are a substance capable of being decomposed by a living organism. Regarding the limitation “wherein a serum, plasma, or tissue level of the glycyl-glycine endopeptidase is 100 IU or less”, Walsh et al. teaches dosages may range from about 0.05 to about 500 mg/kg/day (see [0083]), which is the same amount of glycyl-glycine endopeptidase as recited by instant claims 24-26.  A person of ordinary skill in the art would reasonably expect the administration of the same dose as instantly claimed to provide the same resulting serum, plasma, or tissue level as claimed. Regarding the limitation, “that is effective against a Mycobacteria which acts synergistically with the glycyl-glycine endopeptidase”, Kiri et al. teaches that lysostaphin in combination with β-lactams, including imipenem produces synergistic results (see page 2018, second column). 
Regarding claim 5, Walsh et al. discloses lysostaphin includes wild type lysostaphin and any lysostaphin mutant or variant, and any recombinant (see [0070]) which establishes that the recombinant is functionally equivalent to the wild type.
Regarding claims 6, 7, 9, and 10 unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  However, it is noted that Walsh et al. discloses recombinant lysostaphin with a terminal ala-ala-cys was produced in E. coli (see [0116]).
Regarding claim 11, Walsh et al. discloses recombinant lysostaphin with a terminal ala-ala-cys was produced in E. coli (see [0116]).
Regarding claims 12 and 13, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  In the instant case, the prior art specifically teaches recombinant lysostaphin as instantly claimed (see [0070]).
Regarding claims 22 and 23, Walsh et al. discloses a pharmaceutically acceptable carrier (see [0014]). Walsh et al. discloses that the carrier can be selected from a group which includes phosphate buffered saline solution, water, emulsions, wetting agents, any and all solvents, dispersion media, coatings, sodium lauryl sulfate, isotonic and absorption delaying agents, and disintrigrants (see [0050]).
Regarding claim 27, Walsh et al. discloses a serum lysostaphin amount ranging from 0.001µm/ml to 50µg/ml and from 0.01µg/ml to 20µg/ml (see Figure 17).
Regarding claim 34, Walsh et al. discloses a serum lysostaphin amount ranging from 0.001µm/ml to 50µg/ml and from 0.01µg/ml to 20µg/ml (see Figure 17).

Claims 1, 2, 4-7, 9-13, 15-16, 22-27, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2007/0292404), Kiri et al. (“Combinations of Lysostaphin with β-Lactams Are Synergistic against Oxacillin-Resistant Staphylococcus epidermidis”) , and Fischetti et al. (US 2007/0212340) further in view of Walsh et al. (“Extended Nasal Residence Time of Lysostaphin and an Anti-Staphylococcal Monoclonal Antibody by Delivery in Semisolid or Polymeric Carriers”, hereafter Walsh II) as evidenced by Schneewind et al. (“Lipoteichoic Acids, Phosphate-Containing Polymers in the Envelope of Gram-Positive Bacteria”). 
The teachings of Walsh et al., Kiri et al., and Fischetti et al.  have been set forth above.  
Walsh et al. Kiri et al, and Fischetti et al. do not teach that the composition includes antibodies, wherein the antibodies are directed against Mycobacterium tuberculosis.
Walsh II teaches the formulation and use of lysostaphin and BSYX-A110, an anti-lipoteichoic acid monoclonal antibody (see abstract).  Walsh II teaches that BSYX-A110 is a chimeric, monoclonal antibody (mAb) that binds to S. aureus lipoteichoic acid (LTA), which is an important molecule for the initial attachment of bacteria to epithelial cells (see page 1770).
Regarding claims 15 and 16, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an antibody, such as BSYX-A110 to the composition of Walsh et al., Kiri et al., and Fischetti et al. as taught by Walsh II.  One would be motivated to do so with a reasonable expectation of success as Walsh et al. suggests the addition of additional active agents (see [0080]), and Walsh II teaches that BSYX-A110 is a chimeric, monoclonal antibody that binds to lipoteichoic acid.  As evidenced by Schneewind et al., LTA includes macroamphophiles such as lipoglycans are found abundantly in the envelope of acid-fast bacteria, for example, Mycobacterium tuberculosis (see page 1135).  Thus a person of ordinary skill in the art would reasonably consider BSYX-A110 to be an antibody that is directed against Mycobacterium tuberculosis. Additionally, it is noted that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as necessitated by amendment. 
Applicant argues that Walsh et al. is silent as to the effectiveness of a lower dose of lysostaphin.  However, the instant claims are drawn to a composition, not to a method of treatment.  Further, the independent claims have no recitation of amounts of active ingredients.  Additionally, Walsh et al. teaches dosages may range from about 0.05 to about 500 mg/kg/day (see [0083]).  It is noted that the amount of drug is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.   Regarding the limitation “wherein a serum, plasma, or tissue level of the glycyl-glycine endopeptidase is 100 IU or less”, Walsh et al. teaches dosages may range from about 0.05 to about 500 mg/kg/day (see [0083]), which is the same amount of glycyl-glycine endopeptidase as recited by instant claims 24-26.  A person of ordinary skill in the art would reasonably expect the administration of the same dose as instantly claimed to provide the same resulting serum, plasma, or tissue level as claimed.
Applicant argues that Walsh et al. and Fishchetti does not teach an anti-Mycobacterial compound that is effective against a Mycobacteria which acts synergistically with the glycyl-glycine endopeptidase, wherein the anti-Mycobacterial compound is selected from the group consisting of imipenem, carbapenem, cycloserine, isoniazid, ethambutol, and rifampin.  However, as set forth above, this deficiency is cured by Kiri et al.
Applicant argues that Walsh II fails to cure the above argued deficiencies, however, this is not found to be persuasive for the reasons set forth above, and thus the rejections of record are maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611